Citation Nr: 1760610	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-04 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 2011, for a 30 percent rating for right carpal tunnel syndrome.

2.  Entitlement to an effective date earlier than January 18, 2011, for a 30 percent rating for right shoulder strain, status post rotator cuff surgery.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1981, March 1999 to September 1999, February 2002 to August 2002, November 2004 to May 2005, April 2006 to August 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2015 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) 

The Board notes that the Veteran's original claim was for PTSD.  Claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim of service connection for PTSD, the record indicates an additional assessment of depression.  Accordingly, the Board has recharacterized the issue on appeal.

The Veteran testified at an October 2016 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  From August 5, 2009, to January 18, 2011, the evidence is in equipoise as to whether the Veteran's right carpal tunnel syndrome was manifest by symptoms of moderate severity.  

2.  From August 5, 2009, to January 18, 2011, the preponderance of the evidence shows that the Veteran's right shoulder strain, status post rotator cuff surgery, was no manifested by limitation of motion at shoulder level.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the right carpal tunnel syndrome met the criteria for an initial 30 percent disability rating from August 5, 2009, to January 18, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8512 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent since August 5, 2009, for right shoulder strain, status post rotator cuff surgery have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5201-5010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that staged rating may be warranted.

	Right Carpal Tunnel

The Veteran asserts that he is entitled to a rating of 30 percent disabling from August 5, 2009, the day after he left active duty service, to January 18, 2011, the effective date of a subsequent grant of a 30 percent rating.  

As background, the Veteran filed a claim for service connection for right carpal tunnel syndrome in November 2009.  The RO granted service connection with a 10 percent rating effective August 5, 2009, in a June 2010 rating decision.  The RO received a statement on January 18, 2011, which it construed as a claim for increased rating, and in December 2012, granted an increased rating of 30 percent effective January 18, 2011.  

The Board notes that the January 18, 2011, statement was received within one year of the RO's June 2010 rating decision grating service connection for right carpal tunnel syndrome and was accompanied by new evidence which was material to his claim.  Thus the Board finds that the June 2010 rating decision did not become final.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The assignment of effective dates for increased ratings is governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase. 38 U.S.C. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

The Board liberally construes the Veteran's July 26, 2010, statement as an informal claim for increase under 38 C.F.R. § 3.157(b)(1) (2010).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  However, as the amended regulations apply only to claims filed on or after March 24, 2015, and Veteran's claim was received by VA prior to that date, the former regulations apply.

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  As for the major arm, a 70 percent disability rating is warranted for complete paralysis of the median nerve, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 50 percent disability rating is assigned for severe incomplete paralysis.  A 30 percent disability rating is assigned for moderate incomplete paralysis.  A 10 percent disability rating is assigned for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

After a review of the pertinent evidence, although there is some conflicting evidence as to the severity of the Veteran's symptoms, the Board finds that based on the Veteran's documented symptoms, including numbness, tingling, and severe pain, it is factually ascertainable that the Veteran satisfied the criteria for a rating of 30 percent is warranted as early as August 5, 2009, with is within one year prior to the receipt of the Veteran's July 26, 2010, claim and is the effective date of the grant of service connection.  

Therefore, a 30 percent disability rating for the Veteran's service connected carpal tunnel syndrome is warranted from August 5, 2009.

	Right Shoulder

The Veteran asserts that he is entitled to a rating of 20 percent disabling from August 5, 2009, the day after he left active duty service, to January 18, 2011, the effective date of a subsequent grant of a 20 percent rating.  

The Veteran initially filed a claim for service connection in November 2009 and was granted service connection for his right shoulder disability in a March 2010 rating decision, which assigned a 10 percent disability rating effective from May 9, 2005, to June 17, 2005, when the Veteran returned to active duty service, and reinstated the 10 percent effective August 5, 2009, the day after the Veteran again left active duty service.  In June 2010, the Veteran filed a claim for an increased rating for this right shoulder disability, which was denied in an October 2010 rating decision.

The RO received a statement on January 18, 2011, which it construed as a claim for increased rating.  That statement was received within one year of the RO's March 2010 and October 2010 rating decisions and was accompanied by new evidence which was material to his claim.  Thus the Board finds that neither the March 2010 nor the October 2010 rating decision did became final.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran's right shoulder disability has been rated under Diagnostic Code 5010-5201.  

Diagnostic Code 5010 provides that arthritis due to trauma is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the major arm is limited to shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent rating contemplates limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2017).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Turning to the evidence of record, during a February 2010 VA examination, the Veteran's right shoulder had forward elevation 0 to 140 degrees, abduction 0 to 140 degrees, adduction 0 to 70 degrees, internal rotation 0 to 90 degrees, external rotation 0 to 90 degrees.  There was evidence of moderate pain of the right shoulder with forward elevation 130 degrees to 140 degrees, abduction 130 degrees to 140 degrees and adduction 0 degrees to 10 degrees, moderate pain of the right shoulder.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance in regards to both shoulders.  There were no other additional loss of function of the shoulder noted on physical examination.  In a June 2010 statement, the Veteran asserted that the February 2010 VA examination was inadequate because it did not address his complaints of pain on range of motion.  However, the Board notes that the examiner did, in fact, note pain on range of testing.  

A March 2010 VA treatment record shows that the Veteran's right shoulder was limited to 150 degrees of motion for forward flexion and abduction.  Limited internal rotation was indicated, but no range of motion measurement was provided.  The empty beer can test was negative.  

In a July 2010 statement the Veteran reported continued pain in his shoulder with and without movement.  He stated that pain increased when he raised his arm over his head, and began at 30 degrees of flexion and 30 degrees of abduction.

In a November 2011 VA treatment record, the Veteran had pain on forward flexion from 30 to 170-175 degrees, and on abduction from 30 to 150 degrees.  He also had strength of four out of five.

In a January 2011 VA physical therapy consultation, the Veteran was noted to have decreased strength, signs of impingement, decreased posture, and right shoulder pain.  His range of motion was within functional limits, but was noted to have pain on internal rotation to his beltline.  Strength testing was four out five.  He had pain and weakness with empty can test, positive Hawkins, and positive cross body adduction.

During the October 2016 hearing, the Veteran testified that since the date of service connection, he had been able to lift his right arm above his head, but experienced pain when doing so.  He further testified that if he was holding an object, he was not able to lift his arm above 90 degrees.

Thus the Veteran had range of motion in the right shoulder above the shoulder level during the entirety of the period on appeal and did not meet the requirements for a 20 percent rating under Diagnostic Code 5201.  38 C.F.R. § 4.7, 4.71a; Diagnostic Code 5010-5201.

The Board has considered the holding in DeLuca.  As noted above, the Veteran has experienced pain motion; however, at no point did the pain described result in additional loss in range of motion.  Moreover, given that the Veteran is already being compensated for pain on motion for the entire period on appeal, and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.


ORDER

Entitlement to a 30 percent rating for right carpal tunnel syndrome from August 5, 2009, to January 18, 2011, is granted.

Entitlement to an effective date earlier than January 18, 2011, for a 20 percent rating for a right shoulder disability is denied


REMAND

In the March 2015 rating decision denying service connection for an acquired psychiatric disorder, the RO asserted that the Veteran did not have a diagnosis of PTSD and had failed the report to a VA examination.  However, VA treatment records show that the Veteran has been given a diagnosis of PSTD and depression NOS by a VA clinical psychologist.  See VA treatment records dated in February 2013, March 2013, and April 2013.  The Board also notes that the Veteran is in receipt of the Iraq Campaign Medal and thus, a combat stressor is conceded

Further, there is no evidence that the RO ever requested or scheduled a VA examination or informed the Veteran that he had been scheduled for a VA examination.  As such, the Board finds it necessary to remand the Veteran's claim in order to afford a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.

Additionally, during the October 2016 hearing, the Veteran reported that he had been received in-patient treatment at Rowan Hospital in September 2013 after an attempted suicide.  However, no medical records from that facility are associated with the record.  On remand, the RO should ask the Veteran to identify all relevant private treatment records and undertake appropriate efforts to obtain any identified records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to specifically include any relevant treatment records from Rowan Hospital in Salisbury, North Carolina in September 2013.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any acquired psychiatric disorder.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should address the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since January 2013.  The examiner must specifically discuss the diagnoses of PTSD and depression of record. 

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.  The examiner should note that the Veteran is in receipt of the Iraq Campaign Medal.

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since January 2013, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


